Title: To John Adams from Fleury, 26 April 1778
From: Fleury, François Louis Teissèdre de
To: Adams, John


      
       Monsieur
       a St. hipolitte ce 26 avril 1778
      
      Les nouvelles publiques nous ont apris que le congré des provinces unies vous avoit deputé a la cour de france, ne desprouvés pas je vous prie monsieur que je minforme avec vous, si vous ny auries pas connu mr. defleury qui passa avec la probation de la cour a lamerique il y a environ dix huit mois. Ne refuses pas monsieur a un pere et une mere qui nont que ce seul enfant pour toute consolation de leur en donner des nouvelles sil a eu l’honneur detre connu de vous, et que je vous prie encore que lorsque vous ecrires a votre famille ou a quelqun de vos amis ils vous en donnent des nouvelles n en y ont pas recu nous meme depuis son depart, si contre mes esperances il arrivoit monsieur que mon fils eut besoin dans ce pais la de quelque secours je vous suplie de vouloir bien le lui procurer, detre persuadé de mon exactitude a votre premier avis de vous en faire faire le ramboursement. Je voudrois bien monsieur que vous me missies en meme de vous etre utile pour pouvoir vous convaincre de toute ma reconnoissance a vos bontés et de lattachement avec le quel je suis Monsieur Votre tres humble et tres obeissant Serviteur,
      
       defleury
      
      
       Mon adresse est a mr. defleury conseignieur de la ville de st. hipolitte.
      
     